In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Orange County (Peter C. Patsalos, J), dated August 15, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint, and (2) an order of the same court, also dated August 15, 2003, which denied her motion for summary judgment.
Ordered that the orders are affirmed, with one bill of costs.
The Supreme Court correctly determined that the defendant, an out-of-possession landlord, established its prima facie entitlement to judgment as a matter of law. In opposition, the plaintiff failed to raise a triable issue of fact sufficient to defeat the defendant’s motion, nor did she allege facts sufficient to warrant summary judgment in her favor. Ritter, J.P., Altman, Mastro and Skelos, JJ., concur.